                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

SCOTT STEVEN COOLEY,

       Plaintiff,

v.                                                                     Case No: 6:18-cv-475-Orl-TBS

COMMISSIONER OF SOCIAL
SECURITY,

       Defendant.


                                       OPINION AND ORDER 1

       Plaintiff Scott Steven Cooley brings this action pursuant to the Social Security Act

(“Act”), as amended, 42 U.S.C. §§ 405(g) and 1383(c)(3), to obtain judicial review of a

final decision of Defendant, the Commissioner of the Social Security Administration,

denying his claim for Supplemental Security Income Benefits under the Act. Upon review,

the Commissioner’s final decision in this case is affirmed.

                                               Background 2

       Plaintiff applied for benefits on July 23, 2014, alleging that he became disabled on

January 26, 1997 (Tr. 199-207). He later amended his alleged onset date to his filing

date, July 23, 2014 (Tr. 38). Plaintiff was thirty-three years old with a ninth-grade

education, prior experience as a salesman at a car wash when he filed his application for

benefits (Tr. 199, 40-41). He alleged disability due to limitations from anxiety disorder,

depressive disorder, a history of polysubstance abuse, lumbar disc disease, thoracic disc

disease, cervical disc disease, mild osteoarthritis of both hips, diabetes mellitus, attention

       1
           The parties consented to the jurisdiction of the United States Magistrate Judge (Doc. 12).
       2
           The information in this section is taken from the Joint Memorandum (Doc. 19).
deficit disorder, a history of a seizure disorder, internal derangement of the right shoulder,

reactive airway disease, and neuropathy (Tr. 20).

       Plaintiff’s application was denied initially and on reconsideration (Tr. 105, 122). He

requested and received a hearing before an administrative law judge (“ALJ”) (Tr. 35-73,

138-140). On August 29, 2017, the ALJ found Plaintiff not disabled and issued an

unfavorable decision (Tr. 12-34). On January 23, 2018, the Appeals Council denied

Plaintiff’s request for review (Tr. 1-6), making the ALJ’s August 2017 opinion the final

decision of the Commissioner. Plaintiff brings this action after exhausting his available

administrative remedies.

                                   The ALJ ’s Decision

       When determining whether an individual is disabled, the ALJ must follow the five-

step sequential evaluation process established by the Commissioner and published in 20

C.F.R. §§ 404.1520(a)(4) and 416.920(a)(4). Specifically, the ALJ must determine

whether the claimant (1) is currently employed; (2) has a severe impairment; (3) has an

impairment or combination of impairments that meets or medically equals an impairment

listed at 20 C.F.R. Part 404, Subpart P, Appendix 1; (4) can perform past relevant work;

and (5) retains the ability to perform any work in the national economy. See Phillips v.

Barnhart, 357 F.3d 1232, 1237-1240 (11th Cir. 2004). The claimant bears the burden of

persuasion through step four and at step five, the burden shifts to the Commissioner.

Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987); Phillips, 357 F.3d at 1241 n.10.

       Here, the ALJ performed the required five-step sequential analysis. At step one,

the ALJ found that Plaintiff had not engaged in substantial gainful activity since his

amended alleged onset date of July 23, 2014 (Tr. 17). At step two, the ALJ determined

that Plaintiff was severely impaired by anxiety disorder, depressive disorder, a history of



                                             -2-
polysubstance abuse, lumbar disc disease, thoracic disc disease, cervical disc disease,

mild osteoarthritis of both hips, diabetes mellitus, attention deficit disorder, a history of a

seizure disorder, internal derangement of the right shoulder, reactive airway disease and

neuropathy (20 C.F.R. 416.920(c)) (Tr. 17). At step three, the ALJ concluded that Plaintiff

did not have an impairment or combination of impairments that met or medically equaled

the severity of one of the listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1

(Tr. 17). Next, the ALJ found that Plaintiff retained the residual functional capacity (“RFC”)

to:

                 [P]erform sedentary work as defined in 20 CFR 416.967(a)
                 except that the claimant can lift, carry, push and pull five
                 pounds frequently and ten pounds occasionally. The claimant
                 can sit for six hours and stand or walk for two hours in an
                 eight-hour workday with normal break. The claimant can
                 occasionally operate hand controls with his right hand and
                 operate foot controls with his bilateral lower extremities. The
                 claimant can occasionally reach overhead with his right hand
                 and can frequently use his right hand to handle, finger and
                 feel. The claimant can occasionally climb ramps and stairs,
                 but cannot climb ladders or scaffolds. The claimant must avoid
                 all exposure to unprotected heights, moving mechanical parts,
                 operation of a motor vehicle, or concentrated exposure to
                 humidity, wetness, atmospheric conditions (dust, fumes and
                 gasses) as well as extreme cold and extreme heat. The
                 claimant is limited to performing simple tasks with simple
                 work-related decisions. The claimant can occasionally interact
                 with coworkers and supervisors, but cannot interact with the
                 public. The claimant requires a sit or stand option that allows
                 for a change of position at least every 30 minutes, which is a
                 brief positional change lasting no more than three minutes at a
                 time where the claimant remains at the workstation during the
                 positional change.

 (Tr. 19-20).

       At step four, the ALJ determined that Plaintiff had no past relevant work (Tr. 28). 3




       3
           Plaintiff testified that he last worked at a car wash when he was seventeen years old (Tr. 41).



                                                     -3-
After applying the Medical-Vocational Guidelines as a framework for decision making and

considering Plaintiff’s RFC, a vocational expert’s testimony, Plaintiff’s age, education and

work experience, the ALJ found, at step five, that Plaintiff could perform a significant

number of jobs in the national economy (Tr. 28), and was therefore not under a disability

at any time from his alleged onset date through the date of the decision (Tr. 28-29).

                                    Standard of Review

       The scope of the Court's review is limited to determining whether the ALJ applied

the correct legal standards and whether the ALJ’s findings are supported by substantial

evidence. Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004).

Findings of fact are conclusive if supported by substantial evidence. 42 U.S.C. § 405(g).

Substantial evidence is “more than a scintilla but less than a preponderance. It is such

relevant evidence that a reasonable person would accept as adequate to support a

conclusion.” Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)

(citation omitted).

       When the Commissioner's decision is supported by substantial evidence the

district court will affirm even if the reviewer would have reached a contrary result as finder

of fact, and even if the reviewer finds that the preponderance of the evidence is against

the Commissioner's decision. Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). The

district court “may not decide facts anew, reweigh the evidence, or substitute our

judgment for that of the [Commissioner.]” Id. "The district court must view the record as a

whole, taking into account evidence favorable as well as unfavorable to the decision."

Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (per curiam ); accord Lowery v.

Sullivan, 979 F.2d 835, 837 (11th Cir. 1992) (the court must scrutinize the entire record to

determine the reasonableness of the factual findings).



                                             -4-
                                          Discussion

       At issue is whether the ALJ properly evaluated Plaintiff’s alleged symptoms

pursuant to Social Security Ruling SR 16–3p (March 28, 2016). Per the Ruling, the ALJ is

to “focus on whether the evidence establishes a medically determinable impairment that

could reasonably be expected to produce the individual’s symptoms and given the

adjudicator’s evaluation of the individual’s symptoms, whether the intensity and

persistence of the symptoms limit the individual’s ability to perform work-related activities

....” SSR 16-3p, 81 Fed. Reg. 14166, 14171. In making this determination, the ALJ is

supposed to follow a two-step process: (1) first determine if the claimant has a medically

determinable impairment that could reasonably be expected to produce the symptoms

alleged; and, if so (2) evaluate the intensity and persistence of the claimant’s symptoms

such as pain and determine the extent to which the claimant’s symptoms limit his or her

ability to perform work-related activities. Id. at 14167.

       In considering the intensity, persistence, and limiting effects of the claimant’s

symptoms, the ALJ is to examine “the entire case record, including the objective medical

evidence; an individual's statements about the intensity, persistence, and limiting effects

of symptoms; statements and other information provided by medical sources and other

persons; and any other relevant evidence in the individual's case record.” Id. at 14168

(emphasis added). The ALJ should consider whether the “individual’s statements about

the intensity, persistence, and limiting effects of symptoms are consistent with the

objective medical evidence and other evidence of record.” Id. at 14170. “However, we will

not disregard an individual's statements about the intensity, persistence, and limiting

effects of symptoms solely because the objective medical evidence does not substantiate

the degree of impairment-related symptoms alleged by the individual.” Id. at 14169.



                                              -5-
       Importantly, the ALJ’s decision must contain specific reasons for the weight given

to the claimant’s symptoms, be consistent with and supported by the evidence, and be

clearly articulated so the claimant and any subsequent reviewer can assess how the ALJ

evaluated the claimant’s symptoms. Id. at 14171.

       Here, the ALJ applied the two-step analysis and found “that the claimant's

medically determinable impairments could reasonably be expected to cause the alleged

symptoms; however, the claimant's statements concerning the intensity, persistence and

limiting effects of these symptoms are not entirely consistent with the medical evidence

and other evidence in the record for the reasons explained in this decision.” (Tr. 25). The

ALJ said: “The severity of the symptoms and the alleged effect on function is not

supported by the total medical and nonmedical evidence, including statements by the

claimant and others, observations regarding activities of daily living, and alternations of

usual behavior or habits.” Id. The administrative decision discusses several examples of

this evidence. (See Tr. 15-29).

       Plaintiff contends that this finding is not consistent with the Ruling SR 16–3p

because the daily activities he engaged in were basic, everyday activities which do not

disqualify a claimant from disability, citing Lewis v. Callahan, 125 F. 3d 1436, 1441 (11th

Cir. 1997). When the “improper” reliance on these activities is removed, Plaintiff argues,

the ALJ’s decision is based “solely upon objective medical evidence” and SR 16–3p

cautions against discounting allegations “solely because the objective medical evidence

does not substantiate the degree of impairment-related symptoms alleged.” (Doc. 19 at

19). Lastly, Plaintiff argues that the ALJ failed to consider a number of relevant factors

such as the type, dosage, effectiveness, and side effects of any medication Plaintiff takes

or has taken to alleviate pain or other symptoms and any other factors concerning



                                            -6-
Plaintiff’s functional limitations and restrictions due to pain or other symptoms. On review,

these claims do not persuade.

            It is not error for an ALJ, as here, to consider a claimant’s activities in evaluating

his claim. See 20 C.F.R. § 416.929(c)(3)(i); Dyer v. Barnhart, 395 F.3d 1206, 1210 (11th

Cir. 2005); Macia v. Bowen, 829 F.2d 1009, 1012 (11th Cir. 1987). Plaintiff reported that

he can do laundry, spends 17 hours a day watching television, uses his computer to play

chess, spends time reading, and spends time with his son and his parents (Tr. 25-26, 57-

58). The ALJ found that Plaintiff’s daily activities “suggest a level of concentration

inconsistent with a disabling level of pain. Such a description of the claimant's daily

activities and capacity for social functioning suggest a greater capacity than that alleged

by the claimant during the hearing testimony and that would preclude all sustained work

activity.” (Tr. 26). This analysis is not inconsistent with the SR 16–3p, which explicitly

directs the adjudicator to consider the entirety of the evidence. See SSR 16-3p, 81 FED.

REG. 14166, 14170 (explaining that the ALJ will consider whether the claimant’s

statements about the intensity, persistence, and limiting effects of symptoms “are

consistent with” the record as a whole). The ALJ properly considered Plaintiff’s daily

activities in evaluating his subjective complaints of disabling symptoms. 4

        It is also clear that the ALJ did not discount Plaintiff’s alleged symptoms solely

because of a lack of objective evidence. While the ALJ found that the medical evidence of

record did not support Plaintiff’s alleged disability and the administrative decision details

substantial support for this conclusion, 5 the ALJ also considered nonmedical evidence


        4
          Plaintiff’s reliance on Lewis v. Callahan is misplaced. The activities at issue here are not
“everyday activities of short duration, such as housework or fishing,” Lewis, 125 F.3d at 1441, nor are they
the sole reason given in support of the ALJ’s findings.
        5
            The ALJ noted minimal objective findings of disabling limitations, routine and conservative



                                                     -7-
including statements by Plaintiff and others, Plaintiff’s reported daily activities, and the

opinions of the consultative examiners (Tr. 26-27, 367-75, 377-79, 600-09, 611-15). The

ALJ also evaluated the opinions of treating physicians, giving significant weight to the

opinion of Dr. Miller (Tr. 27). As explained by the ALJ:

               Significant weight is given to the opinion of Dr. Miller, the
               claimant's treating physician (Ex. 9F/42). Dr. Miller opined that
               the claimant was causing shoulder dislocations himself, in
               order to obtain pain medication. Dr. Miller's opinion was based
               on his observations of the claimant at the time of examination.
               The claimant was agitated and urgently requesting pain
               medication. He had not followed up with an orthopedic exam
               as instructed during his previous visit. The claimant left
               against medical advice when he did not receive pain
               medication, stating that his shoulder was now fine. Dr. Miller's
               opinion is entitled to significant weight because he has a
               treating relationship with the claimant, his opinion is well
               supported by medically acceptable clinical and laboratory
               diagnostic techniques and his opinion is more consistent with
               the record as a whole.

(Tr. 27). All of the ALJ’s findings are supported by the substantial evidence he cites.

Consequently, no error is shown.

       Finally, there is no support for Plaintiff’s contention that the ALJ failed to consider

other relevant factors such as the type, dosage, effectiveness, and side effects of any

medication Plaintiff takes or has taken to alleviate pain or other symptoms and any other

factors concerning Plaintiff’s functional limitations and restrictions. The ALJ’s decision

reflects consideration of Plaintiff’s medications (See, e.g.,Tr. 25 – “the claimant reported

he was doing well with medication compliance and had no side effects”) and Plaintiff has

failed to identify any other particular “factor” the ALJ failed to consider.




treatment, improvement on medications, and a documented history of drug seeking behavior and non-
compliance (Tr. 19-28).



                                                -8-
       “If the Commissioner’s decision is supported by substantial evidence, this Court

must affirm, even if the proof preponderates against it.” Phillips v. Barnhart, 357 F.3d

1232, 1240 n. 8 (11th Cir. 2004); Miles, supra. “We may not decide facts anew, reweigh

the evidence, or substitute our judgment for that of the [Commissioner.]” Id. (internal

quotation and citations omitted). As the Commissioner’s decision was made in

accordance with proper legal standards and is supported by substantial evidence, it is

due to be affirmed.

                                            Co nclusion

       Upon consideration of the foregoing the Commissioner’s final decision in this case

is AFFIRMED. The Clerk is directed to enter judgment accordingly and CLOSE the file.

       DONE and ORDERED in Orlando, Florida on January 16, 2019.




Copies furnished to Counsel of Record




                                            -9-
